                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

In re:                                                        Case No. 16-41727

MARK K McCRAY,                                                Chapter 13

            Debtor.                                           Judge Thomas J. Tucker
______________________________/

         ORDER DENYING, WITHOUT PREJUDICE, MOTION TO EXCUSE THE
         REQUIREMENTS THAT DEBTOR FILE OFFICIAL FORM 423 AND THE
          CERTIFICATION REGARDING DOMESTIC SUPPORT OBLIGATIONS

        This case is before the Court on a motion, purportedly filed by the Debtor, entitled
“Motion to Excuse the Requirements That Debtor File Official Form 423 and the
Certification Regarding Domestic Support Obligations” (Docket # 56, the “Motion”). But the
Motion, which was filed on March 26, 2019, states that the Debtor died on March 3, 2019.

        The Motion must be denied because it was not filed by or on behalf of anyone with
standing to seek the relief sought. It is stated to be a motion by the Debtor, but that is impossible,
since the Debtor died twenty-three days before the Motion was filed. And the deceased Debtor’s
attorney does not have standing or authority to file a motion on behalf of a deceased debtor.

         Only a personal representative duly appointed by the probate court under the laws of the
State of Michigan may file a motion seeking relief on behalf of the deceased Debtor, Mark K.
McCray. See In re Hamilton, 274 B.R. 266, 267 (W.D. Tex. 2001) (citing In re Lucio, 251 B.R.
705, 708-09 (Bankr. W.D. Tex. 2000)) (“[W]hen a debtor dies, the only person who can then
appear on the debtor’s behalf is the person so named as the official representative of the probate
estate of the debtor.”); Mich. Comp. Laws Ann. § 700.3103 (stating, in relevant part, that
“[e]xcept as otherwise provided in article IV, to acquire the powers and undertake the duties and
liabilities of a decedent’s personal representative, a person must be appointed by the register or
by court order, must qualify, and must be issued letters”); Mich. Comp. Laws Ann.
§ 700.3703(3)(stating that “[e]xcept as to a proceeding that does not survive the decedent’s
death, a personal representative of a decedent domiciled in this state at death has the same
standing to sue and be sued in the courts of this state and the courts of another jurisdiction as the
decedent had immediately prior to death”).

         Accordingly,

         IT IS ORDERED that the Motion (Docket # 56) is denied.

       IT IS FURTHER ORDERED that this Order is without prejudice to the right of a duly
appointed personal representative of the deceased Debtor to file a motion seeking the same relief




   16-41727-tjt     Doc 58     Filed 04/01/19      Entered 04/01/19 10:58:45         Page 1 of 2
that was sought by the present Motion. The Court expresses no view, at this time, about the
merits of any such potential future motion.


Signed on April 1, 2019




                                               2



   16-41727-tjt    Doc 58     Filed 04/01/19    Entered 04/01/19 10:58:45       Page 2 of 2
